                             Case 2:19-cv-01702-MCE-KJN Document 1 Filed 08/29/19 Page 1 of 6


                     1      DENNIS N. LUECK, JR. (SBN 292414)
                            dlueck@hinshawlaw.com
                     2      HINSHAW & CULBERTSON LLP
                            One California Street, 18th Floor,
                     3      San Francisco, CA 94111
                            Telephone: (415) 362-8118
                     4      Facsimile: (415) 834-9020
                     5
                            ELVIN I. TABAH (SBN 286369)
                     6      etabah@hinshawlaw.com
                            HINSHAW & CULBERTSON LLP
                     7      11601 Wilshire Blvd., Suite 800
                            Los Angeles, CA 90025
                     8      Telephone: 310-909-8000
                            Facsimile: 310-909-8001
                     9
                            Attorneys for Defendant NAVIENT SOLUTIONS, LLC
                   10
                   11
                   12
                                                 UNITED STATES DISTRICT COURT
                   13
                                               EASTERN DISTRICT OF CALIFORNIA
                   14
                   15
                            GREGORY M. MILLER, an individual,           Case No. ______________
                   16
                                        Plaintiff,                      Superior Court of California –
                   17                                                   County of Placer
                                  vs.                                   Case No.:RSC0024960
                   18
                            NAVIENT SOLUTIONS, LLC, a                   (Honorable                           ,
                   19       limited liability company; and DOES 1       Courtroom “___”)
                   20       to 10, inclusive,
                                                                        NOTICE OF REMOVAL
                                        Defendants.                     PURSUANT TO 28 U.S.C. §§ 1331,
                   21                                                   1367, 1441, AND 1446
                   22
                   23
                                                                        Removal Filed: ________
                   24                                                   Motion Cut-Off:    Not Set
                                                                        Discovery Cut-Off: Not Set
                   25
                   26                                               1
                                                           NOTICE OF REMOVAL
                   27                                                                        Case No. ______________
                   28                                                                      Superior Court of California –
                                                                                                       County of Placer
HINSHAW & CULBERTSON LLP                                                                         Case No.:RSC0024960
     11601 Wilshire Blvd.
          Suite 800                                                                                   304176140v1 1023108
    Los Angeles, CA 90025
        310-909-8000
                                Case 2:19-cv-01702-MCE-KJN Document 1 Filed 08/29/19 Page 2 of 6


                     1              TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD
                     2      HEREIN:
                     3              1.      Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant
                     4      Navient Solutions, LLC (“NSL”), hereby removes to this Court the above-captioned
                     5      action from the Superior Court for the State of California, County of Placer. In
                     6      support of this Notice of Removal, NSL states the following:
                     7      I.      STATEMENT OF THE CASE
                     8              1.      On or about July 24, 2019, Plaintiff GREGORY MILLER (“Plaintiff”)
                     9      filed a civil complaint against NSL in the Superior Court for the State of California,
                   10       County of Placer, styled as Gregory Miller v. Navient Solutions, LLC, Case No.
                   11       RSC0024960. A true and accurate copy of Plaintiff’s Complaint is attached hereto
                   12       as Exhibit 1.
                   13               2.      Plaintiff’s Complaint alleges NSL violated the Fair Debt Collection
                   14       Practices Act, 15 U.S.C. §§ 1692 et seq., (“FDCPA”) by “not validating a claimed
                   15       debt owed” within 30 days of” Plaintiff’s request for validation. (Complaint, ¶3.)
                   16       Pursuant to the FDCPA, Plaintiff seeks to impose a $1,000.00 fine against NSL.
                   17       (Complaint, ¶3.)
                   18       II.     BASES FOR REMOVAL
                   19               A.      Federal Question Jurisdiction
                   20               1.      United States district courts have federal question jurisdiction over “all
                   21       civil actions arising under the Constitution, laws or treaties of the United States.” 28
                   22       U.S.C. § 1331. This Court has jurisdiction under 28 U.S.C. § 1331 because this
                   23       action arises under the laws of the United States.1
                   24
                   25
                            1
                             NSL reserves the right to seek to compel arbitration to the extent a valid arbitration
                            agreement exists between the parties.
                   26                                                2
                                                                NOTICE OF REMOVAL
                   27                                                                            Case No. ______________
                   28                                                                          Superior Court of California –
                                                                                                           County of Placer
HINSHAW & CULBERTSON LLP                                                                             Case No.:RSC0024960
     11601 Wilshire Blvd.
          Suite 800                                                                                       304176140v1 1023108
    Los Angeles, CA 90025
        310-909-8000
                             Case 2:19-cv-01702-MCE-KJN Document 1 Filed 08/29/19 Page 3 of 6


                     1             2.    The general rule is that a case meets the “arising under” standard if it is
                     2      apparent that federal law creates the plaintiff’s cause of action from the face of the
                     3      complaint. See Empire HealthChoice Assur., Inc. v. McVeigh, 547 U.S. 677, 701
                     4      (2006); Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Trust for
                     5      So. Cal., 463 U.S. 1, 27-28 (1983).
                     6             3.    Plaintiff’s Complaint alleges violations of a federal statute—namely,
                     7      the FDCPA. See Exhibit 1. Plaintiff’s action therefore arises under federal law.
                     8             4.    Accordingly, this Court has federal question jurisdiction over Plaintiff’s
                     9      FDCPA claim.
                   10       III.   ALL PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED
                   11              1.    28 U.S.C. § 1446(b) provides that “[t]he notice of removal of a civil
                   12       action or proceeding shall be filed within 30 days after receipt by the defendant,
                   13       through service or otherwise, of a copy of the initial pleading …” 28 U.S.C. §
                   14       1446(b).
                   15              2.    This action was commenced in the Superior Court for the State of
                   16       California, County of Placer, on July 24, 2019. NSL was served on July 30, 2019.
                   17       A copy of the Notice of Service of Process from NSL’s registered agent is attached
                   18       hereto as Exhibit 2. Removal of this action is timely as this notice is being filed
                   19       within thirty days of NSL being purportedly served with the Complaint.
                   20              3.    Additionally, venue properly lies in the Eastern District of California
                   21       because the Placer County Superior Court where Plaintiff commenced this action is
                   22       located within this Court’s jurisdiction.
                   23              4.    In accordance with 28 U.S.C. § 1446(d), written notice of the filing of
                   24       this removal notice will be given to Plaintiff following the filing of this Notice of
                   25
                   26                                                   3
                                                              NOTICE OF REMOVAL
                   27                                                                          Case No. ______________
                   28                                                                        Superior Court of California –
                                                                                                         County of Placer
HINSHAW & CULBERTSON LLP                                                                           Case No.:RSC0024960
     11601 Wilshire Blvd.
          Suite 800                                                                                     304176140v1 1023108
    Los Angeles, CA 90025
        310-909-8000
                             Case 2:19-cv-01702-MCE-KJN Document 1 Filed 08/29/19 Page 4 of 6


                     1      Removal, and will be promptly filed with the clerk of the Placer County Superior
                     2      Court.
                     3      IV.      CONCLUSION
                     4               WHEREFORE, NSL hereby removes this action from the Superior Court for
                     5      the State of California, County of Placer, to the United States District Court for the
                     6      Eastern District of California.
                     7
                            DATED: August 29, 2019                        HINSHAW & CULBERTSON LLP
                     8
                     9                                              By: s/Elvin I. Tabah
                                                                        DENNIS N. LUECK, JR.
                   10                                                   ELVIN I. TABAH
                                                                        Attorneys for Defendant NAVIENT
                   11                                                     SOLUTIONS, LLC
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26                                                 4
                                                              NOTICE OF REMOVAL
                   27                                                                         Case No. ______________
                   28                                                                       Superior Court of California –
                                                                                                        County of Placer
HINSHAW & CULBERTSON LLP                                                                          Case No.:RSC0024960
     11601 Wilshire Blvd.
          Suite 800                                                                                    304176140v1 1023108
    Los Angeles, CA 90025
        310-909-8000
                             Case 2:19-cv-01702-MCE-KJN Document 1 Filed 08/29/19 Page 5 of 6


                     1                                CERTIFICATE OF SERVICE
                     2                       Gregory M. Miller v. Navient Solution, LLC, et al.
                     3                                          Case No. :

                     4      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                   I am a citizen of the United States and employed in Los Angeles, California,
                     5      at the office of a member of the bar of this Court at whose direction this service was
                            made. I am over the age of 18 and not a party to the within actions; my business
                     6      address is 11601 Wilshire Blvd., Los Angeles, California 90025.
                     7             On August 29, 2019, I served the document(s) entitled, NOTICE OF
                            REMOVAL PURSUANT TO 28 U.S.C. §§ 1331, 1367, 1441, AND 1446, on the
                     8      interested parties in this action by placing true copies thereof enclosed in a sealed
                            envelope(s) addressed as stated below:
                     9                               SEE ATTACHED SERVICE LIST
                   10       ☐ (BY MAIL): I deposited such envelope in the mail at Los Angeles, California
                            with postage fully prepaid. I am readily familiar with this firm’s practice of
                   11       collection and processing correspondence for mailing. Under that practice it would
                            be placed for collection and mailing, and deposited with the U.S. Postal Service on
                   12       that same day with postage thereon fully prepaid at Los Angeles, California, in the
                            ordinary course of business. I am aware that on motion of party served, service is
                   13       presumed invalid if postal cancellation date or postage meter date is more than 1 day
                            after date of deposit for mailing in affidavit.
                   14       ☒ (VIA OVERNIGHT MAIL):                  I am "readily familiar" with the firm's
                            practice of collection and processing correspondence for overnight delivery. Under
                   15       that practice it would be deposited in a box or other facility regularly maintained by
                            the express service carrier, or delivered to an authorized courier or driver authorized
                   16       by the express service carrier to receive documents, in an envelope or package
                            designated by the express service carrier with delivery fees paid or provided for,
                   17       addressed to the person on whom it is to be served, at the office address as last given
                            by that person on any document filed in the cause and served on the party making
                   18       service; otherwise at that party's place of residence.
                   19       ☐ (BY ELECTRONIC MAIL):                  By transmitting a true copy thereof to the
                            electronic mail addresses as indicated below.
                   20       ☐ (BY FACSIMILE): By transmitting an accurate copy via facsimile to the
                            person and telephone number as stated.
                   21       ☐ (BY CM/ECF SERVICE): I caused such document(s) to be delivered
                   22       electronically via CM/ECF as noted herein.
                                   I declare under penalty of perjury under the laws of the United States that the
                   23       above is true and correct and was executed on August 29, 2019, at Los Angeles,
                            California.
                   24
                   25
                                                                       Kristina Hightower
                   26                                                 1
                                                            CERTIFICATE OF SERVICE
                   27                                                                         Case No. ______________
                   28                                                                       Superior Court of California –
                                                                                                        County of Placer
HINSHAW & CULBERTSON LLP                                                                          Case No.:RSC0024960
     11601 Wilshire Blvd.
          Suite 800                                                                                    304176140v1 1023108
    Los Angeles, CA 90025
        310-909-8000
                             Case 2:19-cv-01702-MCE-KJN Document 1 Filed 08/29/19 Page 6 of 6


                     1                                     SERVICE LIST
                     2                     Gregory M. Miller v. Navient Solution, LLC, et al.
                     3                                        Case No. :
                     4      Gregory M. Miller                          Plaintiff in Pro Per
                            22670 Placer Hills Road                    GREGORY M. MILLER
                     5
                            Colfax, CA 95713
                     6      Telephone: (203) 704-7148
                     7
                     8
                     9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26                                              1
                                                              SERVICE LIST
                   27                                                                     Case No. ______________
                   28                                                                   Superior Court of California –
                                                                                                    County of Placer
HINSHAW & CULBERTSON LLP                                                                      Case No.:RSC0024960
     11601 Wilshire Blvd.
          Suite 800                                                                                304176140v1 1023108
    Los Angeles, CA 90025
        310-909-8000
